               Case 20-11218-MFW                Doc 1243         Filed 09/09/20         Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re
                                                                      Chapter 11

    The Hertz Corporation, et al.,1                                   Case No. 20-11218 (MFW)

                                                                      (Jointly Administered)
                                           Debtors.
                                                                      Re: Docket No. 1240


               NOTICE OF DEADLINES FOR FILING PROOFS OF CLAIM,
            INCLUDING CLAIMS ARISING UNDER SECTION 503(b)(9) OF THE
                     BANKRUPTCY CODE, AGAINST DEBTORS

                   (GENERAL BAR DATE IS OCTOBER 21, 2020 AT 5:00 P.M.
                            (PREVAILING EASTERN TIME))

TO: ALL HOLDERS OF POTENTIAL CLAIMS AGAINST THE DEBTORS LISTED BELOW

                         DEBTOR                                                        CASE NO.
                  The Hertz Corporation                                             20-11218 (MFW)
               Hertz Global Holdings, Inc.                                          20-11219 (MFW)
            Thrifty Rent-A-Car System, LLC                                          20-11220 (MFW)
                       Thrifty, LLC                                                 20-11221 (MFW)
         Dollar Thrifty Automotive Group, Inc.                                      20-11222 (MFW)
                 Firefly Rent A Car LLC                                             20-11223 (MFW)
            CMGC Canada Acquisition ULC                                             20-11224 (MFW)
                   Hertz Aircraft, LLC                                              20-11225 (MFW)
                 Dollar Rent A Car, Inc.                                            20-11226 (MFW)
      Dollar Thrifty Automotive Group Canada Inc.                                   20-11227 (MFW)
                   Donlen Corporation                                               20-11228 (MFW)
               Donlen FSHCO Company                                                 20-11229 (MFW)
                  Hertz Canada Limited                                              20-11230 (MFW)



1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, which are jointly administered for procedural purposes, a complete list of the debtors and the last four digits
of their federal tax identification numbers is not provided herein. A complete list of such information may be obtained
on the website of the debtors’ claims and noticing agent at https://restructuring.primeclerk.com/hertz.



RLF1 23978393V.1
               Case 20-11218-MFW              Doc 1243        Filed 09/09/20         Page 2 of 10




           Donlen Mobility Solutions, Inc.                                       20-11231 (MFW)
                  DTG Canada Corp.                                               20-11232 (MFW)
                 DTG Operations, Inc.                                            20-11233 (MFW)
                 Hertz Car Sales LLC                                             20-11234 (MFW)
                  DTG Supply, LLC                                                20-11235 (MFW)
          Hertz Global Services Corporation                                      20-11236 (MFW)
               Hertz Local Edition Corp.                                         20-11237 (MFW)
        Hertz Local Edition Transporting, Inc.                                   20-11238 (MFW)
              Donlen Fleet Leasing Ltd.                                          20-11239 (MFW)
                  Hertz System, Inc.                                             20-11240 (MFW)
          Smartz Vehicle Rental Corporation                                      20-11241 (MFW)
                 Thrifty Car Sales, Inc.                                         20-11242 (MFW)
               Hertz Technologies, Inc.                                          20-11243 (MFW)
               TRAC Asia Pacific, Inc.                                           20-11244 (MFW)
                Hertz Transporting, Inc.                                         20-11245 (MFW)
          Rental Car Group Company, LLC                                          20-11246 (MFW)
        Rental Car Intermediate Holdings, LLC                                    20-11247 (MFW)


        Please take notice that on May 22, 2020 (the “Petition Date”), The Hertz Corporation
(“Hertz”) and certain of its affiliates, the debtors and debtors in possession in the above-captioned
cases (collectively, the “Debtors) each commenced in the United States Bankruptcy Court for the
District of Delaware (the “Court”), a voluntary case under chapter 11 of the Bankruptcy Code
(collectively, the “Chapter 11 Cases”).

  I.     DEADLINES FOR FILING PROOFS OF CLAIM AGAINST THE ABOVE-
         REFERENCED DEBTORS

       Please take further notice that on September 9, 2020, the Court entered an order, Docket
No. 1240 (the “Bar Date Order”)2 establishing the following bar dates (collectively, the “Bar
Dates”) for the filing of a proof of claim in the Chapter 11 Cases (the “Proof of Claim” or “Proofs
of Claim,” as applicable).

       General Bar Date. Pursuant to the Bar Date Order, except as described below, the last
date and time for all persons or entities (except governmental units) to file a Proof of Claim in the
Chapter 11 Cases is October 21, 2020 at 5:00 p.m. (prevailing Eastern Time).



2
          All capitalized terms used, but not otherwise defined, herein shall have the same meanings ascribed to them
in the Bar Date Order.            A copy of the Bar Date Order is available online free of charge at
https://restructuring.primeclerk.com/hertz.
                                                         2
RLF1 23978393v.1
               Case 20-11218-MFW             Doc 1243        Filed 09/09/20        Page 3 of 10




       Governmental Bar Date. Pursuant to the Bar Date Order, the last date and time for all
governmental units to file a Proof of Claim in the Chapter 11 Cases is November 18, 2020, at
5:00 p.m. (prevailing Eastern Time).

        Rejection Bar Date. Pursuant to the Bar Date Order, all persons or entities holding claims
arising from the Debtors’ rejection of executory contracts and unexpired leases pursuant to section
365 of the Bankruptcy Code (“Rejection Damages Claims”) are required to file Proofs of Claim
by the date that is the later of (a) the General Bar Date or the Governmental Bar Date, as
applicable, and (b) 5:00 p.m. (prevailing Eastern Time) on the date that is 30 days after the
service of an order of the Court authorizing the Debtors’ rejection of the executory contract
or unexpired lease giving rise to the applicable Rejection Damages Claim.

        Amended Schedule Bar Date. Pursuant to the Bar Date Order, all entities holding claims
affected by an amendment or supplement of the Debtors’ Schedules must file Proofs of Claim by
the later of (a) the General Bar Date or the Governmental Bar Date, as applicable, and (b)
5:00 p.m. (prevailing Eastern Time) on the date that is 30 days after the service of the notice
of the applicable amendment or supplement to the Schedules.

        For your convenience, enclosed with this Notice is a proof of claim form (the “Proof of
Claim Form”). To the extent your claim is listed in the Debtors’ schedules of assets and liabilities
filed in these Chapter 11 Cases (collectively, the “Schedules”), such Proof of Claim Form
identifies on its face the amount, nature and classification of your claim in the Schedules.

        Please take further notice that the Bar Date Order and the procedures set forth therein and
herein for the filing of Proofs of Claim apply to all claims (the holder of any such claim, a
“Claimant”) against the Debtors that arose, or are deemed to have arisen, prior to the Petition
Date, regardless of their character or nature, whether secured or unsecured, priority or non-priority,
liquidated or unliquidated, fixed or contingent, including claims arising under section 503(b)(9) of
the Bankruptcy Code,3 no matter how remote or contingent.

        As used in this Notice, the term “creditor” has the meaning given to it in section 101(10)
of the Bankruptcy Code, and includes all persons, entities, estates, trusts, governmental units and
the United States Trustee. In addition, the terms “persons,” “entities,” and “governmental units”
are defined in sections 101(41), 101(15) and 101(27) of the Bankruptcy Code, respectively.

        As used in this Notice, the term “claim” or “Claim” has the meaning given to it in section
101(5) of the Bankruptcy Code, and includes as to or against the Debtors: (a) any right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or (b) any right
to an equitable remedy for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured, or unsecured.


3
         A claim arising under section 503(b)(9) of the Bankruptcy Code is a claim arising from the value of goods
received by the Debtors within twenty (20) days before the Petition Date, provided that the goods were sold to the
Debtors in the ordinary course of business.
                                                        3
RLF1 23978393v.1
               Case 20-11218-MFW            Doc 1243      Filed 09/09/20      Page 4 of 10




  YOU ARE RECEIVING THIS NOTICE BECAUSE YOU MAY HAVE OR YOU MAY
    ASSERT A CLAIM AGAINST THE DEBTORS IN THE ABOVE-CAPTIONED
     CHAPTER 11 CASES. THEREFORE, YOU SHOULD READ THIS NOTICE
           CAREFULLY AND DISCUSS IT WITH YOUR ATTORNEY.

 II.     PERSONS OR ENTITIES WHO MUST FILE A PROOF OF CLAIM.

        Any person or entity that has or seeks to assert a claim against the Debtors which arose, or
is deemed to have arisen, prior to the Petition Date, MUST FILE A PROOF OF CLAIM ON
OR BEFORE THE APPLICABLE BAR DATE in order to be treated as a creditor for purposes
of voting and distribution, regardless of whether such person or entity is, or may be included in,
or represented by, a purported class action, class suit, or similar representative action filed, or that
may be filed, against the Debtors.

        Acts or omissions of the Debtors that occurred or arose before the Petition Date may give
rise to claims against the Debtors that must be filed by the applicable Bar Date, notwithstanding
that such Claims may not have matured, are contingent, or have not become fixed or liquidated
prior to or as of the Petition Date.

     THE FACT THAT YOU HAVE RECEIVED THIS NOTICE DOES NOT MEAN
THAT YOU HAVE A CLAIM OR THAT THE DEBTORS BELIEVE THAT YOU HAVE
A CLAIM. A CLAIMANT SHOULD CONSULT AN ATTORNEY IF THE CLAIMANT
HAS ANY QUESTIONS, INCLUDING WHETHER SUCH CLAIMANT SHOULD FILE A
PROOF OF CLAIM.

         A.        Claims For Which No Proof of Claim is Required to be Filed.

       Notwithstanding the above, holders of the following claims are not required to file a Proof
of Claim on or before the applicable Bar Date solely with respect to such claim:

         a)        a claim against the Debtors for which a signed Proof of Claim has already been
                   properly filed with the Clerk of the Bankruptcy Court for the District of Delaware
                   or by Prime Clerk LLC (“Prime Clerk”), the Debtors’ claims and noticing agent,
                   in a form substantially similar to Official Bankruptcy Form No. 410;

         b)        a claim that is listed on the Schedules if and only if: (i) such claim is not scheduled
                   as “disputed,” “contingent,” or “unliquidated;” (ii) the holder of such claim agrees
                   with the amount, nature and priority of the claim as set forth in the Schedules; and
                   (iii) the holder of such claim does not dispute that the claim is an obligation of the
                   specific Debtor against which the claim is listed in the Schedules;

         c)        an administrative expense claim allowable under sections 503(b) and 507(a)(2) of
                   the Bankruptcy Code as an expense of administration, other than a claim arising
                   under section 503(b)(9) of the Bankruptcy Code;

         d)        an administrative expense claim for postpetition fees and expenses incurred by any
                   professional allowable under sections 330, 331, and 503(b) of the Bankruptcy
                   Code;
                                                    4
RLF1 23978393v.1
               Case 20-11218-MFW           Doc 1243      Filed 09/09/20     Page 5 of 10




         e)        a claim that has been paid in full by the Debtors in accordance with the Bankruptcy
                   Code or an order of this Court;

         f)        a claim that has been allowed by an order of this Court entered on or before the
                   applicable Bar Date;

         g)        any claim of a Debtors against another Debtor;

         h)        any direct or indirect claim of a non-debtor subsidiary of a Debtor against a Debtor;

         i)        a claim on account of indemnification, contribution or reimbursement by an officer
                   or director of the Debtors who held such position as of the Petition Date; provided,
                   however, that any director, officer, or employee of the Debtors as of the Petition
                   Date that resigns or otherwise leaves the employment of the Debtors following the
                   Petition Date must file a Proof of Claim by the later of (a) the General Bar Date or
                   (b) thirty (30) days following such resignation or termination of employment of
                   such director, officer, or employee of the Debtors asserts a contingent or
                   unliquidated claim against the Debtors for indemnification, contribution, or for
                   reimbursement related to the foregoing;

         j)        a claim for which specific deadlines have been fixed by an order of this Court
                   entered on or before the applicable Bar Date;

         k)        a claim that is specifically exempted from filing a Proof of Claim pursuant to a
                   separate order of the Court that is in full force and effect; and

         l)        any claims of the Chubb Companies with respect to the Insurance Program (each
                   as defined in the Order (I) Authorizing Assumption of the Insurance Program with
                   the Chubb Companies, (II) Modifying the Automatic Stay, and (III) Granting
                   Related Relief [Doc. No. 898]).

        Please take notice that any Claimant exempted from filing a Proof of Claim pursuant
to paragraph A above must still properly and timely file a Proof of Claim by the Applicable
Bar Date for any other claim that does not fall within the exemptions provided by paragraph
A above. As set forth in clause (e) above, creditors are not required to file a Proof of Claim with
respect to any amounts paid by the Debtor. Please take notice that, unless otherwise exempted
pursuant to paragraph A above, each Claimant must properly and timely file a Proof of
Claim by the applicable Bar Date whether or not such Claimant is, or may be included in,
or represented by, a purported class action, class suit, or similar representative action filed,
or that may be filed, against the Debtors.




                                                     5
RLF1 23978393v.1
               Case 20-11218-MFW          Doc 1243     Filed 09/09/20     Page 6 of 10




        Any person or entity holding an equity security or other ownership interest in the Debtors
(an “Interest Holder”) is not required to file a proof of interest on or before the applicable Bar
Date on account of such equity or ownership interest; provided, however, that an Interest Holder
that wishes to assert claims against the Debtors, including, but not limited to, claims that arise out
of or relate to the ownership or purchase of an equity security or other ownership interest,
including, but not limited to, a claim for damages or rescission based on the purchase or sale of
such equity security or other ownership interest, must file a Proof of Claim on or before the
applicable Bar Date. The Debtors’ rights are reserved to seek relief at a later date establishing a
deadline for Interest Holders to file proofs of interest.

III.     WHEN AND WHERE TO FILE.

        All Claimants must submit an original, written Proof of Claim that substantially conforms
to the Proof of Claim Form so as to be actually received by Prime Clerk by no later than 5:00
p.m. (prevailing Eastern Time) on or before the applicable Bar Date by (i) filing such Proof of
Claim electronically through Prime Clerk’s website at https://restructuring.primeclerk.com/hertz
under the link entitled “Submit a Claim”; (ii) mailing the original Proof of Claim by regular mail
to The Hertz Corporation Claims Processing Center, c/o Prime Clerk LLC, Grand Central Station,
P.O. Box 4850, New York, New York 10163-4850; or (iii) delivering such original Proof of Claim
by overnight mail or messenger to The Hertz Corporation Claims Processing Center, c/o Prime
Clerk LLC, 850 Third Avenue, Suite 412, Brooklyn, New York 11232.

        Proofs of Claim will be deemed timely filed only if actually received by Prime Clerk on
or before 5:00 p.m. (prevailing Eastern Time) on the applicable Bar Date. Proofs of Claim may
not be delivered by facsimile, telecopy, or electronic mail transmission. Any facsimile, telecopy,
or electronic mail submissions will not be accepted and will not be deemed filed until a Proof of
Claim is submitted to Prime Clerk by overnight mail, courier service, hand delivery, regular mail,
in person, or through Prime Clerk’s website listed above.

       Claimants wishing to receive acknowledgment that their Proofs of Claim were received by
Prime Clerk must submit (i) a copy of the Proof of Claim and (ii) a self-addressed, stamped
envelope (in addition to the original Proof of Claim sent to Prime Clerk).

IV.      CONTENTS OF A PROOF OF CLAIM.

       As noted above, the Debtors are enclosing a Proof of Claim Form for use in these Chapter
11 Cases, or you may use another proof of claim form that substantially conforms to Official
Bankruptcy Form No. 410. The Proof of Claim Form is available free of charge on Prime Clerk’s
website, https://restructuring.primeclerk.com/hertz.

         The following requirements shall apply with respect to filing and preparing each Proof of
Claim:

         (a)       Contents. Each Proof of Claim MUST: (i) be written in English;
                   (ii) include a claim amount denominated in United States dollars;
                   (iii) conform substantially with the Proof of Claim Form provided by the
                   Debtors or Official Form 410; and (iv) be signed by the claimant or by an

                                                   6
RLF1 23978393v.1
               Case 20-11218-MFW           Doc 1243      Filed 09/09/20      Page 7 of 10




                   authorized agent or legal representative of the Claimant.

         (b)       Section 503(b)(9) Claim. Any Proof of Claim asserting a claim entitled to
                   priority under section 503(b)(9) of the Bankruptcy Code must also: (i)
                   include the value of the goods delivered to and received by the Debtors in
                   the twenty (20) days prior to the Petition Date; (ii) attach any documentation
                   identifying the particular invoices for which such claim is being asserted;
                   and (iii) attach documentation of any reclamation demand made to the
                   Debtors under section 546(c) of the Bankruptcy Code (if applicable).

         (c)       Identification of the Debtor Entity. Each Proof of Claim must clearly
                   identify the Debtor against which a claim is asserted, including the
                   individual Debtor’s case number. A Proof of Claim filed under the joint
                   administration case number (Case No. 20-11218 (MFW)) or otherwise
                   without identifying a specific Debtor, will be deemed as filed only against
                   The Hertz Corporation.

         (d)       Claim Against Multiple Debtor Entities. Unless otherwise ordered by the
                   Court, each Proof of Claim must state a claim against only one Debtor and
                   clearly indicate the Debtor against which the claim is asserted. To the extent
                   more than one Debtor is listed on the Proof of Claim, such claim may be
                   treated as if filed only against the first-listed Debtor. Notwithstanding
                   anything to the contrary in this Order, the filing of a Proof of Claim by an
                   indenture trustee or administrative agent in the case of The Hertz
                   Corporation (Case No. 20-11218 (MFW)) will also be deemed to constitute
                   the filing of a Proof of Claim in the cases of other Debtors against whom a
                   claim may be asserted under the applicable indenture, credit agreement, or
                   other operative documents, provided, that, such Proof of Claim (i) clearly
                   identifies each Debtor for which a claim is asserted, including the
                   individual Debtor’s case number, (ii) provides the necessary supporting
                   documentation pursuant to paragraph 11(e) of the Bar Date Order for each
                   Debtor, and (iii) such Proof of Claim is based on the same indenture, credit
                   agreement, or other applicable operative documents

         (e)       Supporting Documentation. Each Proof of Claim must include supporting
                   documentation in accordance with Bankruptcy Rules 3001(c) and (d) or an
                   explanation as to why such documentation is not available. If, however,
                   such documentation is voluminous, such Proof of Claim may instead
                   include a summary of such documentation, and if such documentation is not
                   available, the Proof of Claim shall include an explanation as to why such
                   documentation is not available; provided that any creditor that receives a
                   written request from the Debtors for additional documentation shall be
                   required to transmit such documentation to Debtors’ counsel no later than
                   10 business days from the date of such request.

       To the extent your claim is on account of amounts that you paid to another party and for
which you believe you are entitled to indemnification, reimbursement and/or contribution from the
                                                     7
RLF1 23978393v.1
                Case 20-11218-MFW         Doc 1243      Filed 09/09/20      Page 8 of 10




 Debtors, you should, among other things, attach to your Proof of Claim the underlying agreements
 that provide for such right of indemnification, reimbursement and/or contribution and identify,
 with specificity, the amounts that you paid to such other party.

  V.      CONSEQUENCES OF FAILURE TO FILE PROOF OF CLAIM BY THE BAR
          DATE.

         Any Claimant that is required to file a Proof of Claim in these Chapter 11 Cases pursuant
 to the Bankruptcy Code, the Bankruptcy Rules, or the Bar Date Order with respect to a particular
 claim against the Debtors, but fails to do so properly by the applicable Bar Date, shall, with respect
 to such claim, not be treated as a creditor of the Debtors and, absent further order of the Court, will
 not be permitted to vote upon, or receive distributions under, any chapter 11 plan in the Chapter
 11 Cases, absent further order of the Court.

 VI.      CONTINGENT CLAIMS.

         Acts or omissions of or by the Debtors that occurred, or that are deemed to have occurred,
 prior to the Petition Date, including, without limitation, acts or omissions related to any indemnity
 or contribution agreement, guarantee, and/or services provided to or rendered by the Debtors, may
 give rise to claims against the Debtors notwithstanding the fact that such claims (or any injuries
 on which they may be based) may be contingent or may not have matured or become fixed or
 liquidated prior to the Petition Date. Therefore, any person or entity that holds a claim or potential
 claim against the Debtor, no matter how remote, contingent, or unliquidated, MUST file a Proof
 of Claim on or before the applicable Bar Date.

VII.      THE SCHEDULES.

          You may be listed as the holder of a claim against the Debtors in the Schedules. The
 Schedules are available free of charge on Prime Clerk’s website at
 https://restructuring.primeclerk.com/hertz. If you rely on the Schedules, it is your responsibility
 to determine that your claim is accurately listed in the Schedules. As described above, if (i) you
 agree with the nature, amount and status of your claim as listed in the Schedules and (ii) your
 claim is NOT described as “disputed,” “contingent,” or “unliquidated,” then you are not required
 to file a Proof of Claim in these Chapter 11 Cases with respect to such claim. Otherwise, or if you
 decide to file a Proof of Claim, you must do so before the applicable Bar Date in accordance with
 the procedures set forth in this Notice and the Bar Date Order.

VIII.     RESERVATION OF RIGHTS.

        Nothing contained in this Notice or the Bar Date Order is intended or should be construed
 as a waiver of any of the Debtors’ rights, including without limitation, its rights to: (a) object to,
 dispute, or assert offsets or defenses against, any filed claim or any claim listed or reflected in the
 Schedules as to the nature, amount, liability, or classification thereof; (b) subsequently designate
 any scheduled claim as disputed, contingent, or unliquidated; or (c) otherwise amend or
 supplement the Schedules. In addition, nothing contained herein is intended or should be
 construed as an admission of the validity of any claim against the Debtors or an approval,


                                                   8
 RLF1 23978393v.1
               Case 20-11218-MFW        Doc 1243      Filed 09/09/20     Page 9 of 10




assumption, or rejection of any agreement, contract, or lease under section 365 of the Bankruptcy
Code. All such rights and remedies are reserved.

IX.      ADDITIONAL INFORMATION.

        The Schedules, the Proof of Claim Form and Bar Date Order are available free of charge
on Prime Clerk’s website at https://restructuring.primeclerk.com/hertz. If you have questions
concerning the filing or processing of Claims, you may contact the Debtors’ claims agent, Prime
Clerk, at (877) 428-4661 (toll-free in the U.S.) or (929) 955-3421 (for parties outside the U.S.). If
you require additional information regarding the filing of a Proof of Claim, you may contact
counsel for the Debtors in writing at the addresses on the following page.




                                                 9
RLF1 23978393v.1
              Case 20-11218-MFW       Doc 1243   Filed 09/09/20     Page 10 of 10




 Dated: September 9, 2020
 /s/ J. Zachary Noble
 RICHARDS, LAYTON & FINGER, P.A.                 WHITE & CASE LLP
 Mark D. Collins (No. 2981)                      Thomas E Lauria (admitted pro hac vice)
 John H. Knight (No. 3848)                       Matthew C. Brown (admitted pro hac vice)
 Brett M. Haywood (No. 6166)                     200 South Biscayne Boulevard, Suite 4900
 Christopher M. De Lillo (No. 6355)              Miami, FL 33131
 J. Zachary Noble (No. 6689)                     Telephone:    (305) 371-2700
 One Rodney Square                               tlauria@whitecase.com
 920 N. King Street                              mbrown@whitecase.com
 Wilmington, DE 19801
 Telephone:    (302) 651-7700                    J. Christopher Shore (admitted pro hac vice)
 Facsimile:    (302) 651-7701                    David M. Turetsky (admitted pro hac vice)
 Collins@rlf.com                                 Andrea Amulic (admitted pro hac vice)
 Knight@rlf.com                                  1221 Avenue of the Americas
 Haywood@rlf.com                                 New York, NY 10020
 DeLillo@rlf.com                                 Telephone:     (212) 819-8200
 Noble@rlf.com                                   cshore@whitecase.com
                                                 david.turetsky@whitecase.com
 —and—                                           andrea.amulic@whitecase.com

                                                 Jason N. Zakia (admitted pro hac vice)
                                                 111 South Wacker Drive
                                                 Chicago, IL 60606
                                                 Telephone:    (312) 881-5400
                                                 jzakia@whitecase.com

                                                 Ronald K. Gorsich (admitted pro hac vice)
                                                 Aaron Colodny (admitted pro hac vice)
                                                 Andrew Mackintosh (admitted pro hac vice)
                                                 Doah Kim (admitted pro hac vice)
                                                 555 South Flower Street, Suite 2700
                                                 Los Angeles, CA 90071
                                                 Telephone:    (213) 620-7700
                                                 rgorsich@whitecase.com
                                                 aaron.colodny@whitecase.com
                                                 amackintosh@whitecase.com
                                                 doah.kim@whitecase.com

                                                 Co-Counsel to the Debtors and
                                                 Debtors-in-Possession



                                            10
RLF1 23978393v.1
